Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to the
                              Illinois Official Reports                        accuracy and
                                                                               integrity of this
                                                                               document
                                     Appellate Court                           Date: 2018.06.12
                                                                               11:18:35 -05'00'




                  Jaros v. Village of Downers Grove, 2017 IL App (2d) 170758



Appellate Court          ARTHUR G. JAROS, JR., Plaintiff-Appellant, v. THE VILLAGE OF
Caption                  DOWNERS GROVE; SUSAN FARLEY; LEAGUE OF WOMEN
                         VOTERS OF DOWNERS GROVE, WOODRIDGE, AND LISLE;
                         GREGORY W. HOSE, Individually and in His Official Capacity as
                         Commissioner of the Village of Downers Grove; ROBERT T.
                         BARNETT, Individually and in His Official Capacity as
                         Commissioner of the Village of Downers Grove; and MARTIN T.
                         TULLY, Individually and in His Official Capacity as Mayor of
                         Downers Grove, Defendants (The Village of Downers Grove;
                         Gregory W. Hose, Individually and in His Official Capacity as
                         Commissioner of the Village of Downers Grove; Robert T. Barnett,
                         Individually and in His Official Capacity as Commissioner of the
                         Village of Downers Grove; and Martin T. Tully, Individually and in
                         His Official Capacity as Mayor of the Village of Downers Grove,
                         Defendants-Appellees).



District & No.           Second District
                         Docket No. 2-17-0758



Filed                    December 29, 2017
Modified upon
denial of rehearing      February 16, 2018



Decision Under           Appeal from the Circuit Court of Du Page County, No. 17-CH-1233;
Review                   the Hon. Paul M. Fullerton, Judge, presiding.
     Judgment                 Affirmed.


     Counsel on               Arthur G. Jaros, Jr., of Oak Brook, appellant pro se.
     Appeal
                              John B. Murphey, of Rosenthal, Murphey, Coblentz & Donahue, of
                              Chicago, and Enza I. Petrarca, of Village of Downers Grove, for
                              appellees.



     Panel                    JUSTICE BIRKETT delivered the judgment of the court, with
                              opinion.
                              Justices Hutchinson and Schostok concurred in the judgment and
                              opinion.


                                                OPINION

¶1         In this interlocutory appeal, plaintiff, Arthur G. Jaros, Jr., challenges the denial of
       injunctive and declaratory relief under counts IV and V of his amended complaint against
       defendants, the Village of Downers Grove (Village); Susan Farley; League of Women Voters
       of Downers Grove, Woodridge, and Lisle; and certain Village officials. The underlying
       substantive question is whether the Village council had authority to remove plaintiff from the
       board of trustees for the Downers Grove public library prior to the expiration of his six-year
       term. We affirm.

¶2                                          I. BACKGROUND
¶3         The following facts are undisputed. The Village is a home-rule unit under article VII,
       section 6(a), of the Illinois Constitution (Ill. Const. 1970, art. VII, § 6(a)). The Village has a
       commission form of government consisting of an elected mayor and an elected council. See
       Downers Grove Municipal Code § 2.10 (amended May 3, 2011). The Village also has
       appointed offices, including manager, clerk, treasurer, and attorney. See generally Downers
       Grove Municipal Code, ch. 2 (amended Dec. 15, 2015) (“Administration”). Also part of the
       Village’s government are various commissions and boards, one of which is the library board of
       trustees (Village library board). See Downers Grove Municipal Code § 2.53 (amended Oct. 21,
       2014). The Village library board oversees the Downers Grove public library (Village library),
       which was established pursuant to the Illinois Local Library Act (Library Act) (75 ILCS
       5/1-0.1 et seq. (West 2016)).
¶4         In August 2015, plaintiff was appointed to the Village library board for a six-year term by
       the Village council pursuant to its appointment power under section 4-2 of the Library Act (75
       ILCS 5/4-2 (West 2016)) and section 2.53(a) of the Village code (Downers Grove Municipal
       Code § 2.53(a) (amended Oct. 21, 2014)). Complementing the appointment power in section
       2.53(a) of the Village code is section 2.53.1(d), which permits the Village council “to remove

                                                   -2-
       any member of a board or commission where such member is appointed by the Village
       Council.” (Downers Grove Municipal Code § 2.53.1(d) (amended June 5, 2007)).
¶5         On September 5, 2017, plaintiff filed a seven-count complaint against defendants. Plaintiff
       also filed a motion for a temporary restraining order and a preliminary injunction. Plaintiff
       sought to bar the Village council from voting—as it planned that evening—on a resolution to
       remove plaintiff from the Village library board. Following a hearing, the trial court denied the
       request for injunctive relief as premature. That evening, the Village council adopted resolution
       No. 2017-66, removing plaintiff from the Village library board.
¶6         The next day, September 6, 2017, plaintiff filed his seven-count amended complaint. The
       only counts at issue in this appeal are counts IV and V. Count IV sought a declaratory
       judgment that the removal authorization in section 2.53.1(d) of the Village code exceeded the
       Village’s home-rule powers. Count V sought an injunction barring plaintiff’s removal from the
       Village library board.
¶7         Plaintiff also filed an amended motion for a preliminary injunction. Plaintiff made two
       main arguments. First, he contended that the Village library is a unit of government separate
       from the Village. Consequently, removal of a Village library board trustee by the Village
       (through its council) is not a “power [or] *** function pertaining to its [(the Village’s)]
       government and affairs” (emphasis added) (Ill. Const. 1970, art. VII, § 6(a)) and so does not
       fall within the Village’s home-rule powers. Second, since a home-rule unit requires an
       authorizing referendum in order to “alter or repeal a form of government provided by law” (Ill.
       Const. 1970, art. VII, § 6(f)) and since the truncation of a library trustee’s statutory six-year
       term (see 75 ILCS 5/4-2 (West 2016)) is such an alteration or repeal, the Village was required
       to pass such a referendum, which it did not.
¶8         At the hearing on the motion, plaintiff added a third contention, based on section 2.53.1(b)
       of the Village code and section 4-4 of the Library Act, entitled “Vacancies” (75 ILCS 5/4-4
       (West 2016)). Section 2.53.1(b) states that, “[w]here removal from a board or commission is
       governed by statute, such statute shall control.” Downers Grove Municipal Code § 2.53.1(b)
       (amended June 5, 2007). Plaintiff construed section 4-4 as a statute governing removal, and he
       argued that his removal contravened the section.
¶9         In its oral ruling on the motion for injunctive relief, the trial court applied the three-part test
       set forth in Schillerstrom Homes, Inc. v. City of Naperville, 198 Ill. 2d 281, 289-90 (2001), for
       judging whether a home-rule unit has acted within the scope of its constitutional powers. (The
       supreme court has since reduced the test to two parts. See Palm v. 2800 Lake Shore Drive
       Condominium Ass’n, 2013 IL 110505, ¶ 36.) Denying the motion, the court reasoned that (1)
       “the removal of library trustees *** relates to the government and affairs of [the Village],” (2)
       the Library Act is “silent *** concerning removal of library trustees,” and (3) the “General
       Assembly [has] not preempted use of the home rule powers in this area.” The court further
       determined that the Village library is not a separate unit of government, given that the Village
       council appoints library trustees (75 ILCS 5/4-2 (West 2016)) and collects the tax for the
       library (75 ILCS 5/3-5 (West 2016)).
¶ 10       Although the court did not expressly address plaintiff’s argument based on section 4-4 of
       the Library Act, the court remarked that section 4-4 was not a “removal statute.” Finding no
       likelihood of success on the merits, the court denied plaintiff’s request for injunctive relief.
¶ 11       The court then sua sponte addressed count IV (declaratory judgment) of the amended
       complaint. The court noted that its denial of injunctive relief was tantamount to a judgment

                                                      -3-
       declaring that section 2.53.1(d) of the Village code, authorizing the Village council to remove
       members of the library board, was within the Village’s home-rule powers. The court found,
       relative to the declaratory judgment, that there was no just reason for delaying enforcement or
       appeal. See Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016) (allowing appeal of “a final judgment as to
       one or more but fewer than all of the parties or claims *** if the trial court has made an express
       written finding that there is no just reason for delaying either enforcement or appeal or both”).
       The denial of injunctive relief under count V was immediately appealable as of right, without a
       special finding. See Ill. S. Ct. R. 307(a) (eff. July 1, 2017) (appeal of “an interlocutory order
       *** granting, modifying, refusing, dissolving, or refusing to dissolve or modify an
       injunction”).
¶ 12       Plaintiff appeals.

¶ 13                                           II. ANALYSIS
¶ 14       Plaintiff challenges the trial court’s denial of his request for a preliminary injunction and
       the court’s associated declaratory judgment.
¶ 15       The purpose of a preliminary injunction is to preserve the status quo pending a
       determination on the merits of the case. City of Kankakee v. Department of Revenue, 2013 IL
       App (3d) 120599, ¶ 17. A party seeking a preliminary injunction has the burden to establish the
       following elements: (1) he has a clearly ascertainable right in need of protection, (2) he will
       suffer irreparable harm if the injunction does not issue, (3) he has no adequate remedy at law,
       and (4) there is a likelihood of success on the merits. Id. As the trial court did not hear evidence
       or make findings of fact on the motion for a preliminary injunction, but based its ruling purely
       on its interpretation of ordinances and statutes, our review is de novo. See Doe v. Department
       of Professional Regulation, 341 Ill. App. 3d 1053, 1060 (2003). Since the declaratory
       judgment was likewise based on determinations of law alone, we also review it de novo. Fifield
       v. Premier Dealer Services, Inc., 2013 IL App (1st) 120327, ¶ 12.
¶ 16       Plaintiff reasserts on appeal the main contentions he made below. We set aside for the
       moment his argument that the Village exceeded its constitutional home-rule powers in
       removing plaintiff from the library board, and we address first his argument that the removal
       was invalid on the independent ground that it “violated the terms of [the Village’s] own
       ordinance,” specifically section 2.53.1 of the Village code. Section 2.53.1 states in its entirety:
                “Section 2.53.1. Removal of members to boards and commissions.
                    (a) Members of any board or commission serve at the pleasure of the appointing
                authority and may be removed as provided in this section.
                    (b) Where removal from a board or commission is governed by statute, such statute
                shall control.
                    (c) The Mayor shall have the authority to remove any member of a board or
                commission where such member is appointed by the Mayor, or appointed jointly by the
                Mayor and Village Manager.
                    (d) The Village Council, by a vote of not less than four (4) members, shall have the
                authority to remove any member of a board or commission where such member is
                appointed by the Village Council; appointed by the Mayor with concurrence of the
                Village Council, or appointed by the Village Manager with the concurrence of the
                Village Council.

                                                    -4-
                    (e) The Village Manager shall have the authority to remove any member of a board
               or commission where such member is appointed by the Village Manager.” (Emphasis
               added.) Downers Grove Municipal Code § 2.53.1 (amended June 5, 2007).
       Citing subsection (b), plaintiff suggests that the removal of library board trustees is indeed
       “governed by statute,” namely section 4-4 of the Library Act. Before setting forth section 4-4,
       we briefly explain how public libraries and their governing boards are established under the
       Library Act. The Library Act provides a process by which a city, village, or unincorporated
       town or township can form a public library. See 75 ILCS 5/1-2, 2-1, 2-2 (West 2016). A city
       may establish a public library simply by action of the corporate authorities. 75 ILCS 5/2-1
       (West 2016). In villages and unincorporated towns or townships, a library may be established
       only by election. 75 ILCS 5/2-2 (West 2016).
¶ 17       Article 4 of the Library Act (75 ILCS 5/4-1 et seq. (West 2016)) prescribes the
       establishment of library boards of trustees and the selection of members. Section 4-1 (75 ILCS
       5/4-1 (West 2016)) states that, once the corporate authorities in a city establish a library, “the
       mayor shall, with the approval of the city council,” appoint a board of trustees. In an
       unincorporated town or township, or in a village not under the commission form of
       government, trustees are elected. 75 ILCS 5/4-3, 4-3.1 (West 2016). In a village under the
       commission form of government, such as the Village,
               “the village council at its first regular meeting following the election establishing a
               public library, shall appoint a board of library trustees of 6 members who are village
               residents, 2 to hold until the first regular meeting of the next succeeding fiscal year, 2 to
               hold for one year thereafter and 2 to hold for 2 years thereafter. The respective
               successors of the initial appointees shall be appointed for 6 year terms and shall serve
               until their successors are appointed and qualified.
                    Any board may provide by resolution that the term of its trustees shall be 4 years. If
               the board adopts such a resolution, then at the time the next appointments are made, one
               trustee shall be appointed for a 2 year term.” 75 ILCS 5/4-2 (West 2016).
¶ 18       The only provision in article 4, or elsewhere in the Library Act, that refers to the removal of
       trustees is section 4-1.1 (75 ILCS 5/4-1.1 (West 2016)). That section is titled “Term of office;
       removal,” and its subsection (b) provides that, in a city, “[t]he mayor may remove any trustee
       in the manner provided in Section 3.1-35-10 of the Illinois Municipal Code [(Municipal Code)
       (65 ILCS 5/3.1-35-10 (West 2016))].” 75 ILCS 5/4-1.1(b) (West 2016). Section 3.1-35-10 of
       the Municipal Code specifies procedures for a mayor or president to “remove any officer
       appointed by the mayor or president under this Code.” 65 ILCS 5/3.1-35-10 (West 2016).
¶ 19       We return to section 4-4 of the Library Act, the provision on which plaintiff relies. Section
       4-4 specifies when a vacancy is to be declared in a library board of trustees:
                    “Vacancies shall be declared in the office of trustee by the board when the elected
               or appointed trustee declines or is unable to serve, or is absent without cause from all
               regular board meetings for a period of one year, or is convicted of a misdemeanor for
               failing, neglecting, or refusing to discharge any duty imposed upon a trustee by this
               Act, or becomes a nonresident of the city, village, incorporated town, or township, or
               who fails to pay the library taxes levied by the corporate authorities. Vacancies shall
               also be declared in the office of trustee by the board when, at the election of the first
               board of library trustees or at any subsequent election, there are not sufficient trustees
               elected to fill an entire board of 7 trustees.” 75 ILCS 5/4-4 (West 2016).

                                                     -5-
       Section 4-4 proceeds to give directions for the filling of vacancies, depending on the unit of
       government involved. In a city or a village under the commission form of government, like the
       Village, a vacancy “shall be reported to the mayor or president and be filled in like manner as
       original appointments” (75 ILCS 5/4-4 (West 2016)), which, in the case of the Village, would
       be appointment by the Village council (75 ILCS 5/4-2 (West 2016)).
¶ 20        Plaintiff suggests that section 4-4 governs the “removal” of library trustees, such that, by
       operation of section 2.53.1(b), the Village’s authority to remove library trustees is limited to
       the situations specified in section 4-4.
¶ 21        The goal in interpreting a statute or ordinance is to ascertain the intent of the legislative
       body. Henderson Square Condominium Ass’n v. LAB Townhomes, LLC, 2015 IL 118139, ¶ 67.
       The best indicator of that intent is the language used, which must be given its plain and
       ordinary meaning. Id.
¶ 22        Section 2.53.1(a) of the Village code states that the “[m]embers of any board or
       commission serve at the pleasure of the appointing authority and may be removed as provided
       in this section.” Downers Grove Municipal Code § 2.53.1(a) (amended June 5, 2007). Section
       2.53.1(d) provides that, by a vote of at least four members, the Village council may remove any
       board member or commissioner that the council appointed. Downers Grove Municipal Code
       § 2.53.1(d) (amended June 5, 2007). Removal is left to the discretion of the Village
       council—subject to subsection (b), which states that “[w]here removal from a board or
       commission is governed by statute, such statute shall control.” Downers Grove Municipal
       Code § 2.53.1(b) (amended June 5, 2007). Plaintiff views section 4-4 of the Library Act as just
       such a constraint on the Village council’s discretion to remove board members or
       commissioners. Plaintiff is mistaken.
¶ 23        Section 4-4 specifies situations in which a vacancy in a library board of trustees arises by
       operation of law; when those circumstances arise, a vacancy must be declared. Plaintiff would
       have us read an implied limitation into section 4-4. There is at best an implied limitation on
       when vacancies must be declared. Section 4-4 does not speak at all to discretionary removal or
       to the creation of vacancies in situations other than those listed. From elsewhere in article 4, we
       can infer that the legislature was intentionally silent in section 4-4 as to the matter of
       discretionary removal. For instance, section 4-1.1(b) authorizes the mayor of a city to remove a
       library trustee. If this provision is not superfluous, as we must presume (Moore v. Green, 219
       Ill. 2d 470, 488 (2006)), then the power of removal in section 4-1.1(b) extends beyond the
       scenarios listed in section 4-4. Also in operation here is the canon that, “when the legislature
       uses certain language in one part of a statute and different language in another, [the] court will
       presume that different results were intended.” Caveney v. Bower, 207 Ill. 2d 82, 90 (2003).
       Sections 4-1.1(b) and 4-4 together establish that the legislature intended in section 4-4 to
       specify certain vacancies arising ipso jure and not to address the matter of discretionary
       removal. Since section 4-4 is not properly construed as a limitation on the discretionary
       removal of library trustees, it does not limit such removal as authorized by section 2.53.1(d) of
       the Village code.
¶ 24        We turn to plaintiff’s argument that the removal authorization provided by section
       2.53.1(d) of the Village code exceeds the Village’s home-rule powers as applied to library
       trustees. Article VII, section 6(a), of the Illinois Constitution provides:
                “Except as limited by this Section, a home rule unit may exercise any power and
                perform any function pertaining to its government and affairs including, but not limited

                                                    -6-
                to, the power to regulate for the protection of the public health, safety, morals and
                welfare; to license; to tax, and to incur debt.” Ill. Const. 1970, art. VII, § 6(a).
       Home-rule authority is limited not only by the internal conditions in section 6(a) (the power or
       function must pertain to the government and affairs of the home-rule unit) but also by external
       limitations appearing elsewhere in section 6 (“Except as limited by this Section” (id.)). We
       address first plaintiff’s claim that section 2.53.1(d) exceeds the limitations expressed in section
       6(f) (Ill. Const. 1970, art. VII, § 6(f)). Section 6(f) states in relevant part:
                “A home rule unit shall have the power subject to approval by referendum to adopt,
                alter or repeal a form of government provided by law ***. A home rule municipality
                shall have the power to provide for its officers, their manner of selection and terms of
                office only as approved by referendum or as otherwise provided by law.” Id.
¶ 25       There is no dispute that the Village passed no referendum to permit the removal of library
       board trustees. In our view, none was required. Neither limitation in section 6(f) applies here.
       “Form of government” as referenced in the first limitation “involves the election of municipal
       governing boards and the relationship between the legislative and executive branches of
       government.” Peters v. City of Springfield, 57 Ill. 2d 142, 149 (1974). First, section 2.53.1(d)
       does not impact the election of a municipal governing board, as the Village’s library trustees
       are not elected but appointed by the Village council per the Library Act (see 75 ILCS 5/4-2
       (West 2016)). Second, section 2.53.1(d) does not affect the balance between the legislative and
       executive branches of the Village’s government. Two cases, Pechous v. Slawko, 64 Ill. 2d 576
       (1976), and Kotte v. Normal Board of Fire & Police Commissioners, 269 Ill. App. 3d 517
       (1995), provide a helpful contrast here.
¶ 26       In Pechous, the city council of Berwyn passed ordinances removing several incumbent city
       officials and appointing replacements. At the time, those offices were, under state statutes and
       Berwyn’s own municipal code, to be filled by the mayor with the approval of the city council.
       Statutes also provided that the mayor could remove any officer appointed by him. The supreme
       court held that the removal ordinances were an attempt to alter Berwyn’s existing form of
       government by appropriating the executive branch’s power of appointment and removal. As
       there was no referendum approval, the ordinances were invalid. Pechous, 64 Ill. 2d at 585.
¶ 27       In Kotte, the appellate court upheld an ordinance passed by the Town of Normal that
       permitted the chiefs of its fire and police departments to make temporary appointments. At the
       time, statutes gave a municipality’s board of fire and police commissioners the exclusive
       power to make appointments. The court held that no referendum was required under section
       6(f) because the ordinance did not “move any legislative authority to the executive branch nor
       *** move any authority that was originally in the executive branch to the legislative branch.”
       Kotte, 269 Ill. App. 3d at 521. The court noted that Normal’s board of fire and police
       commissioners was not itself Normal’s “form of government.” Id.
¶ 28       Here, section 2.53.1(d) is not an attempt by the Village council to arrogate to itself a
       conferred executive power. While the Library Act authorizes mayors in cities to remove
       library trustees (see 75 ILCS 5/4-1.1 (West 2016)), there is no analogous provision for mayors
       in villages. Consequently, no referendum was required for the removal power in section
       2.53.1(d).
¶ 29       Also inapplicable here is the limitation in section 6(f) pertaining to “officers” of a
       home-rule unit. The supreme court has commented as follows on the concept of “officer” in
       section 6(f):

                                                    -7-
                    “A reading of section 6(f) shows that its subject is the form of government of a
                home rule unit. If the form of structure of government is to be adopted, altered or
                repealed there must be an approval by referendum. When the section refers to a home
                rule municipality having the power to provide ‘for its officers, their manner of selection
                and terms of office only as approved by referendum or as otherwise authorized by law’
                the reference is to officers in the home rule unit’s form of government. It is this
                character of officer whose office, manner of selection and term of office are to be
                subject to a referendum. There was no intendment by the constitutional convention that
                every person who might be said to be an ‘officer’ under that broad and accommodable
                term would be an officer within the meaning of section 6(f).” Paglini v. Police Board,
                61 Ill. 2d 233, 236 (1975).
¶ 30        In Paglini, the supreme court rejected a challenge to a Chicago ordinance that permitted the
       city’s police board to appoint hearing officers to make recommendations on cases before the
       board. The plaintiff contended that the hearing officers were “officers” under section 6(f) and
       that, therefore, a referendum was needed to approve their appointment. The court examined
       Chicago’s governmental structure as set out in the Municipal Code (Ill. Rev. Stat. 1973, ch. 24,
       ¶ 21-1 et seq.). The court noted:
                “These sections [of the Municipal Code] provide inter alia for a mayor [citation], a
                corporation counsel [citation], a city clerk and a city treasurer [citation], and aldermen
                [citation], all of whom may be considered to be officers in the city’s form of
                government.” Paglini, 61 Ill. 2d at 236-37.
       The court determined that “[m]embers of the [b]oard *** are not officers in the form or
       structure of government of [Chicago] and are not officers within the meaning of section 6(f).”
       Id. at 237.
¶ 31        The Village’s code establishes a governmental structure analogous to that of Chicago. In
       addition to an elected mayor and an elected council, there are appointed officers, including a
       manager, clerk, treasurer, and attorney. See generally Downers Grove Municipal Code, ch. 2
       (amended Dec. 15, 2015) (“Administration”). In our view, the Village’s library trustees are no
       more “officers” under section 6(f) than were the members of Chicago’s police board in
       Paglini. Consequently, plaintiff’s argument based on section 6(f) fails.
¶ 32        We move to plaintiff’s claim based on the internal constraints in section 6(a): the power or
       function of the home-rule unit must pertain to its government or affairs. “Home rule is based
       on the assumption that municipalities should be allowed to address problems with solutions
       tailored to their local needs.” Palm, 2013 IL 110505, ¶ 29. “Section 6(a) was written with the
       intention to give home rule units the broadest powers possible.” Id. ¶ 30. “Powers and
       functions of home rule units shall be construed liberally.” Ill. Const. 1970, art. VII, § 6(m).
¶ 33        The Illinois Constitution provides for the concurrent exercise of government functions by
       home-rule units and state powers. “[H]ome rule units may continue to regulate activities even
       if the state has also regulated those activities.” Palm, 2013 IL 110505, ¶ 32. “Home rule units
       may exercise and perform concurrently with the State any power or function of a home rule
       unit to the extent that the General Assembly by law does not specifically limit the concurrent
       exercise or specifically declare the State’s exercise to be exclusive.” Ill. Const. 1970, art. VII,
       § 6(i). “Thus, the Illinois Constitution provides home rule units with the same powers as the
       sovereign, except when those powers are limited by the General Assembly.” Palm, 2013 IL
       110505, ¶ 32.

                                                    -8-
¶ 34       Legislative limitations on home-rule powers must be express and specific. “If the
       legislature intends to limit or deny the exercise of home rule powers, the statute must contain
       an express statement to that effect.” Id. ¶ 31. “To restrict the concurrent exercise of home rule
       power, the General Assembly must enact a law specifically stating home rule authority is
       limited.” (Emphasis in original.) Id. ¶ 32; see also Ill. Const. 1970, art. VII, § 6(h) (“The
       General Assembly may provide specifically by law for the exclusive exercise by the State of
       any power or function of a home rule unit other than a taxing power or a power or function
       specified in subsection (l) of this Section [(Ill. Const. 1970, art. VII, § 6(l))].”).
¶ 35       This requirement of specificity has also been codified. Section 7 of the Statute on Statutes
       (5 ILCS 70/7 (West 2016)) states:
                    “No law enacted after January 12, 1977, denies or limits any power or function of a
                home rule unit, pursuant to paragraphs (g), (h), (i), (j), or (k) of Section 6 of Article VII
                of the Illinois Constitution, unless there is specific language limiting or denying the
                power or function and the language specifically sets forth in what manner and to what
                extent it is a limitation on or denial of the power or function of a home rule unit.”
       “Comprehensive legislation that conflicts with an ordinance is insufficient to limit or restrict
       home rule authority.” Palm, 2013 IL 110505, ¶ 43.
¶ 36       As the supreme court explained in Palm, it formerly used a three-part test to determine
       whether a local government unit exceeded its home-rule authority:
                “Under that test, we first determined whether the disputed exercise of local government
                power pertains to local government and affairs as required under section 6(a). If so, we
                determined whether the General Assembly preempted the exercise of home rule
                powers in the area. If not, we determined ‘the proper relationship’ between the local
                legislation and the state statute.” Id. ¶ 35 (quoting Schillerstrom Homes, 198 Ill. 2d at
                289).
       The test currently consists of only two parts: if a subject pertains to local government and
       affairs, and the legislature has not expressly preempted home rule, the exercise of municipal
       power is valid. Id. ¶ 36.
¶ 37       On the first prong of the test, plaintiff does not dispute that a municipality has an interest in
       the composition of the board of trustees of a library that was established within the
       municipality’s boundaries pursuant to the Library Act. While plaintiff suggests in his reply
       brief that the State also has an interest in the composition of local library boards, the presence
       of a State interest in an area does not, without more, bar the exercise of home-rule authority in
       that area. See Blanchard v. Berrios, 2016 IL 120315, ¶ 35 (“[T]he mere existence of State
       interest and activity in a particular subject matter is insufficient to preclude home rule
       authority.”). Plaintiff frames the issue on appeal as involving not the power of a local unit to
       act in matters involving a State interest, but the power of one local unit over another in a matter
       that is of local interest and of interest to them both. According to plaintiff, since the Village
       library is, in plaintiff’s view, a separate unit of government, the Village cannot claim that
       regulation of the Village library board’s composition “pertain[s] to its [(the Village’s)]
       government and affairs” (emphasis added) (Ill. Const. 1970, art. VII, § 6(a)).
¶ 38       Plaintiff cites several sources for (1) his view of the relationship between the Village and
       the Village library and (2) his claim that the relationship is relevant to a home-rule analysis.
       His approach is misconceived, as we will show.


                                                     -9-
¶ 39       For his claim that the library is a separate local unit of government, plaintiff relies foremost
       on this court’s comment, in City of Rockford v. Gill, 60 Ill. App. 3d 94, 100 (1978) (Gill I), that
       the intent behind the Library Act was “to create a separate and independent taxing body whose
       finances and administration will remain apart from the exigencies of municipal politics.” We
       said this in invalidating the City of Rockford’s ordinance that imposed a tax—for funding the
       Rockford public library (Rockford library)—in excess of the maximum allowed under the
       Library Act (Ill. Rev. Stat. 1975, ch. 81, ¶ 3-1). The county clerk claimed that the tax was
       invalid because, inter alia, the Rockford library was “a quasi-municipal corporation which is a
       separate entity organized under a separate and complete act.” Gill I, 60 Ill. App. 3d at 95. We
       agreed that the Library Act manifested an intention to maintain the independence of local
       libraries. We noted, for instance, that the library tax was to be placed in a special fund,
       expenditures from which were under the direction of the library board (Ill. Rev. Stat. 1975, ch.
       81, ¶ 3-5). Gill I, 60 Ill. App. 3d at 99. We also noted that the Library Act was recently
       amended to allow corporate authorities to impose an additional tax rate of 0.02%, subject to
       referendum if requested (Ill. Rev. Stat., 1977 Supp., ch. 81, ¶ 3-1). Gill I, 60 Ill. App. 3d at 100.
       Of this amendment, we said:
               “Inasmuch as this provision would not be appropriate or necessary if the legislature
               considered the City to have taxing power over and beyond the statute, under its home
               rule powers, we deduce that such unlimited taxing power for library purposes was not
               intended to be given under the home rule powers. This Act of the legislature, spelled
               out in some detail, requiring an election for the library purposes specified therein,
               would be a futile gesture if the City could by interpreting ‘library purposes’ as falling
               within the general phrase ‘governmental affairs’ impose the same or a greater tax under
               its home rule powers.” Id.
¶ 40       Reversing our decision, the supreme court found that, in these last comments, we
       “misconceived the proper nature of the present inquiry.” City of Rockford v. Gill, 75 Ill. 2d
       334, 341 (1979) (Gill II). The proper question was whether the legislature “provide[d]
       specifically *** for the exclusive exercise by the State” (Ill. Const. 1970, art. VII, § 6(h)) of the
       power to increase the tax for support of a local library. As the legislature had not expressly
       reserved for itself such exclusive authority, the City’s ordinance was valid. Gill II, 75 Ill. 2d at
       341.
¶ 41       In emphasizing the independence of the Village library from the Village, plaintiff takes the
       same approach that the supreme court rejected in Gill II. The starting point for the court in Gill
       II was that Rockford had general home-rule authority over the Rockford library; the issue was
       whether the legislature had expressly curtailed that authority. The Rockford library and the
       Village library were created under the same statute; hence we are compelled by Gill II to start
       from the premise that the Village has home-rule authority over the Village library. As noted,
       plaintiff does not dispute that control over a local library board is a function pertaining to local
       government and affairs, even if the State has its own potential interest in the subject. The
       remaining question is whether the legislature has preempted home-rule authority in that area.
       Plaintiff makes no attempt to show preemption, and we note that the Library Act manifests no
       express intention to limit the home-rule authority of a municipality over a local library created
       within its boundaries. We recognize that the Library Act contains no provision for
       discretionary removal of trustees except in cities (75 ILCS 5/4-1.1 (West 2016)), but mere



                                                    - 10 -
       implication by the legislature is not sufficient to limit home-rule powers. See Universal
       Outdoor, Inc. v. Village of Elk Grove, 194 Ill. App. 3d 303, 307 (1990).
¶ 42       Plaintiff also misinterprets Board of Education of School District No. 150 v. City of Peoria,
       76 Ill. 2d 469 (1979), the second of the two main cases on which he relies. At issue in that case
       were ordinances passed by the City of Peoria that imposed taxes on amusements and on the
       purchase of food and beverages at taverns and restaurants. Both the Peoria school district and
       the Peoria park district challenged the validity of the taxes as applied to them. The court noted
       that there was no question of “the general authority of [Peoria] as a home rule unit to enact
       [the] taxing ordinances.” Id. at 473. The question was whether Peoria’s otherwise valid
       home-rule measures ran afoul of other constitutional restraints. The court upheld the taxes as
       applied to the park district but invalidated them as applied to the school district. Id. at 475-78.
¶ 43       The court held that the taxes exceeded the city’s home-rule powers as applied to the school
       district because they infringed on the “supremacy of the legislature with regard to schools and
       school districts under the 1970 Constitution” (id. at 476), specifically article X, section 1 (Ill.
       Const. 1970, art. X, § 1). The court explained:
                “Pursuant to the constitutional mandate of the 1870 Constitution and of the 1970
                Constitution, the legislature has enacted a comprehensive scheme for the creation,
                management and operation of Illinois schools. The powers, duties and obligations of
                school boards are described in detail by the statutes. [Citation.] Thus the legislature,
                pursuant to the constitutional mandate, exercises plenary power over the Illinois school
                system.
                                                    ***
                    *** As applied to [the school district] the two ordinances in question constitute an
                unauthorized regulation of the school district contrary to section 1 of article X of the
                Constitution of 1970.” City of Peoria, 76 Ill. 2d at 476-77.
¶ 44       As to park districts, the court noted that, although the General Assembly had enacted
       certain laws pertaining to those entities, it “did not thereby manifest an intent to assert
       exclusive statewide dominion.” Id. at 477. The court could not “say that there exists a
       pervasive statewide interest in parks and park districts which prohibits a home rule unit from
       legislating in such a manner as to impose incidental obligations and burdens upon park
       districts.” Id. Consequently, the court upheld the taxes as applied to the park district. Id. at 478.
¶ 45       Plaintiff takes the holding in City of Peoria to mean that section 2.53.1(d) is valid as
       applied to the Village library board only if the legislature has granted the Village “direct and
       plenary” power over the Village library. Plaintiff is confused. The Village does not claim a
       statutory grant of authority to remove library trustees, nor would any be necessary if the
       removal fell under its home-rule powers. As noted, Gill II undermines plaintiff’s position that
       the Village lacks general home-rule authority over the Village library because, as plaintiff
       views them, they are independent entities.
¶ 46       Plaintiff additionally contends that the “traditional” home-rule powers of a municipality do
       not include the “exercise of powers over a sitting member of another unit of local
       government.” The cases he cites in no manner support his position. In Scadron v. City of
       Des Plaines, 153 Ill. 2d 164, 176 (1992), the supreme court recognized that “[m]unicipalities
       have traditionally played an important role in regulating outdoor advertising signs.” In
       Youngberg v. Village of Round Lake Beach, 2017 IL App (2d) 160539, ¶ 6, this court noted


                                                    - 11 -
       that local units have an interest in protecting the health and welfare of their communities,
       including their aesthetic qualities. In Peoples Gas Light & Coke Co. v. City of Chicago, 125 Ill.
       App. 3d 95, 99 (1984), the appellate court affirmed the traditional zoning power of local units.
       Plaintiff appears to suggest that these holdings somehow implicitly exclude from a
       municipality the home-rule power to regulate the board of a local library created within the
       municipality’s boundaries pursuant to the Library Act. This simply does not follow.
¶ 47       Plaintiff also claims that, when the Village Library Act (75 ILCS 40/0.01 et seq. (West
       2016)) was amended in 1993 to bar the establishment of new libraries under that act (see Pub.
       Act 87-1032, § 1 (eff. Jan. 1, 1993) (amending 75 ILCS 40/5)), the “ ‘affairs’ of village
       government no longer extend[ed] *** in plenary fashion to library functions.” We fail to see
       how the amendment to the Village Library Act could have curtailed the constitutional
       home-rule powers of municipalities.
¶ 48       To summarize, plaintiff does not deny that a municipality has an interest in the composition
       of the board of a local library established within its boundaries pursuant to the Library Act.
       Rather, he unsuccessfully attempts to establish that, because the Village and the Village library
       are, in his view, separate units of government, the Village lacks the authority to remove a
       member of the Village library board prior to the expiration of his statutory term. The remaining
       question is whether the legislature has expressly limited the home-rule power of a municipality
       over a local library created within its boundaries. Plaintiff points to no such limitation.
¶ 49       Plaintiff’s final contention is that the trial court, in making its rulings on count IV
       (declaratory judgment) and V (injunctive relief), failed to recognize plaintiff’s constitutional
       liberty and property interests in his position as a library trustee. Notably, plaintiff has not made
       to the trial court or to this court any argument that he was not afforded due process of law in
       being removed from office. See, e.g., Nelson v. Crystal Lake Park District, 342 Ill. App. 3d
       917, 922 (2003) (the plaintiff could not be deprived of her property interest in local office
       without due process of law). Plaintiff develops no constitutional argument independent of his
       contention that the Village exceeded its constitutional home-rule powers. Plaintiff cites his
       liberty and property interests to support his claim that he will suffer irreparable harm if not
       granted injunctive relief. The trial court, however, must deny preliminary injunctive relief if
       the movant fails to establish any of the prerequisites for such relief. Smith v. Department of
       Natural Resources, 2015 IL App (5th) 140583, ¶ 27. As plaintiff failed to show a likelihood of
       success on the merits, the trial court was correct in denying the injunction.
¶ 50       Thus, we uphold the trial court’s judgment declaring that section 2.53.1(d) of the Village
       code, as applied to the Village library trustees, is a valid exercise of the Village’s home-rule
       powers. Also, as plaintiff has not shown a likelihood of success on the merits, we affirm the
       denial of his request for a preliminary injunction barring the Village from removing plaintiff.
¶ 51       For the foregoing reasons, we affirm the judgment of the circuit court of Du Page County.

¶ 52      Affirmed.




                                                    - 12 -